925 F.2d 118
65 Ed. Law Rep. 723
Dr. Nolan L. KINSEY, Plaintiff-Appellant,v.SALADO INDEPENDENT SCHOOL DISTRICT, et al., Defendants-Appellees.
No. 89-1717.
United States Court of Appeals,Fifth Circuit.
Feb. 19, 1991.

Lynn Wade Malone, Charles M. McDonald, McDonald, Harmon & Malone, Waco, Tex., for plaintiff-appellant.
William C. Bednar, Jr., Eskew, Muir & Bednar, Austin, Tex., for defendants-appellees.
Appeal from the United States District Court for the Western District of Texas;  Walter S. Smith, Jr., Judge.ON SUGGESTION FOR REHEARING EN BANC
(Opinion November 2, 1990, 5 Cir., 1990, 916 F.2d 273)
Before CLARK, Chief Judge, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Thomas Gibbs Gee was a member of the panel that decided this case but resigned from the Court on February 1, 1991 and, therefore, did not participate in this decision